Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered March 10, 2006, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Griffin, J.), without a hearing, of that branch of the defendant’s omnibus motion which was to controvert an extended and amended eavesdropping warrant, and the denial, after a hearing (Grosso, J), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officers.
Ordered that the judgment is affirmed.
The record establishes that the defendant’s written and oral waivers of his right to appeal were intelligently, knowingly, and voluntarily made (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256-257 [2006]). The defendant’s valid and comprehensive waiver of his right to appeal forecloses appellate review of the denial of those branches of his omnibus motion which were to controvert an extended and amended eavesdropping warrant and to suppress physical evidence and *631his statements to law enforcement officers (see People v Kemp, 94 NY2d 831 [1999]; People v Cardona, 51 AD3d 941 [2008]; People v Johnson, 269 AD2d 468 [2000]; People v Brathwaite, 263 AD2d 89 [2000]). Prudenti, P.J., Ritter, Florio and McCarthy, JJ., concur.